Citation Nr: 1609752	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-19 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for left inguinal hernia.

2.  Entitlement to service connection for epididymal cyst, to include as secondary to service-connected left inguinal hernia.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Army from March 1976 until May 1976.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and April 2010 decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington, and Columbia, South Carolina.  Since that time, original jurisdiction over both appeals has been transferred to the RO in Columbia.

The matters were previously before the Board in January 2012, at which time they were remanded with orders to obtain outstanding VA treatment records, contact the Veteran and ask that he identify any additional sources of treatment records, and provide VA examinations on the matters at hand before issuing a Supplemental Statement of the Case.  The foregoing development having been substantially completed, these issues were returned to the Board for adjudication.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In July 2011 the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  He was contacted and given the opportunity to have a new hearing before a different VLJ, and chose to do so.  In December 2015 the Veteran testified before the undersigned VLJ, and transcripts of both hearings have been associated with the claims file.



FINDINGS OF FACT

1.  Throughout the initial rating period, a postsurgical left inguinal hernia has been nonrecurrent, and asymptomatic.

2.  Epididymal cysts had their onset many years after service, and are unrelated to service or a service-connected disability, including a left inguinal hernia.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for a left inguinal hernia have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7338 (2015).

2.  Left epididymal cysts were not incurred in service, and were not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for Left Inguinal Hernia 

The Veteran's appeal for a higher initial rating for inguinal hernia is an appeal from the initial assignment of a disability rating following the establishment of service connection in April 2010.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  

In the April 2010 decision on appeal, the Veteran was awarded service connection for a left inguinal hernia granted an initial noncompensable (i.e., zero percent) evaluation effective September 28, 2009.  The disability is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC or Code) 7338 (2015).  Under this Code, noncompensable rating is assigned for a hernia which has not been operated on, but is remediable, and for a hernia which is small, reducible, or without true hernia protrusion.  A 10 percent rating is awarded on evidence of a postoperative recurrent hernia, readily reducible and well supported by truss or belt.  A hernia which is small, postoperative and recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible, is afforded a 30 percent rating, while a large, postoperative, recurrent, hernia which is not well supported under ordinary conditions and not readily reducible, or is considered inoperable, calls for a 60 percent rating.  38 C.F.R. § 4.114, DC 7338.

After reviewing the entire claims file, the Board finds that left inguinal hernia has been noncompensably disabling throughout the period on appeal.  Specifically, the left inguinal hernia has been nonrecurrent, and asymptomatic, since surgical intervention in 1976.

In May 2009, the Veteran was seen in an emergency room complaining of a hernia which had been repaired several years prior.  Over the prior month he had discomfort in the area, but over the prior week he had severe pain when lifting loads, and a computerized tomography (CT) imaging study revealed slightly asymmetric fat in the left inguinal canal, and surgical clips in the same region consistent with a prior surgery.

On VA examination in February 2010, a physical evaluation showed no inguinal or ventral hernia, and no residuals of any malignancy.  The diagnosis was left inguinal hernia with surgical repair.  VA examination nearly three years later, in December 2012, showed that the Veteran was limited to lifting less than 20 pounds of weight due to his inguinal hernia, and he also reported a "knot" in the region of the surgical repair.  Physical evaluation showed no current hernia, though the Veteran endorsed residual ongoing pain and stated that he was on light duty at work due to such limitation.  In addition to the lack of any hernia, there was no indication for a supporting belt or other support, and the Veteran did "not have any evidence of a recurrent hernia."  The examiner concluded that the service-connected disability impaired the Veteran's ability to work, insofar as he was limited to lifting only 20 pounds.

An addendum VA examination in January 2013 was provided performed by the same examiner who had conducted the 2012 examination.  At that time, an October 2012 surgical report was evaluated, relating the excision of left epididymal and tunica cysts by way of an inguinal exploration.  The examiner evaluated the operation report and stated that the operation likely than not revealed "evidence of aggravation of service connected left hernia," or evidence of reoccurrence of the inguinal hernia.  The examiner went on to state that the Veteran less likely than not had any "functional limitation" as a result of an inguinal hernia specifically.

On VA examination in March 2014, it was noted that the only surgery which the Veteran had undergone referable to service-connected inguinal hernia, was in 1976.  While there were multiple other surgical interventions in the same general area, these all were done to address "testicular growths."  On physical examination, the Veteran again endorsed testicular pain in the left scrotum, but there was no evidence of current or recurrent hernia, and no indication for therapeutic support.  It was at this time that the examiner clarified that "left scrotal varicocele and spermatocele," rather than a repaired left inguinal hernia, were the causes of "intermittent left-sided pain that negatively impacts his ability work."

In statements to VA, the Veteran has repeatedly reported symptoms and treatment of his left inguinal hernia and left epididymal cyst interchangeably.  For example, during testimony before the undersigned in December 2015 he reported that he had undergone surgery related to his left inguinal hernia in 2004; however review of medical treatment records confirms that the only surgery which the Veteran has undergone relating to an inguinal hernia was in 1976.  The Veteran's reports of past and current symptoms are admissible as evidence to the extent that such symptoms are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, both inguinal hernia and epididymal cyst affect the same general area of the body, and distinguishing between those symptoms and treatments relating to one verses the other is a complex medical determination beyond the scope of his lay expertise.  Id.

The Veteran has endorsed functional limitations which he attributes to his inguinal hernia, including pain and the inability to lift more than 20 pounds.  Again, while his reports of these symptoms are probative, repeated VA examination has shown that there is no evidence of any current left inguinal hernia, and that his limited ability to lift is due to a nonservice-connected left epididymal cyst.

In order for a compensable award, the evidence must reflect postoperative recurrent hernia or an un operated irremediable hernia.  38 C.F.R. § 4.114, DC 7338.  While the hernia is postoperative - following the 1976 surgery - it has not been recurrent since that time, nor has there been any evidence of a current hernia at any time during the period on appeal.

Having evaluated the inguinal hernia on a schedular basis, the Board has also considered whether referral for an extraschedular rating is warranted for the same.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

The schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of operative status, reoccurrence, and the need for therapeutic support.  Because the surgically corrected inguinal hernia has been essentially asymptomatic, the Board finds that the evidence fails to show unique or unusual symptomatology which would render the schedular criteria inadequate.  To the extent that the surgical intervention itself may cause separate symptoms, service connection has already been established for such scaring, and is not the subject of the current appeal.

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities of surgical scars, and neuropathy of the left leg in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of an extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of left inguinal hernia.  Although the Veteran has asserted that lifting limitations have made his job more difficult, he has also reported that he was able to shift his work responsibilities to accommodate such limitations.  The Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.

Accordingly, the Board concludes that the Veteran's inguinal hernia has been noncompensably disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Service Connection for an Epididymal Cyst

The Veteran seeks service connection for a recurrent epididymal cyst on his left testicle.  Beginning during service in 1976, the Veteran experienced left testicle pain which was diagnosed at the time as an inguinal hernia.  Since that time, he has had multiple cysts removed from the left testicle, and he contends that these cysts are related to his service-connected left inguinal hernia.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Epididymal cysts are not part of a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

A veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  On induction examination in February 1976 the Veteran's genitourinary system was normal and the Board thus finds that he entered service in sound condition.

In addition to those disorders incurred during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2015).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

As stated above, the Veteran began having testicular pain and swelling during service, and was diagnosed with a left inguinal hernia in March 1976.  On examination in April 1976 it was determined that his inguinal hernia had existed prior to service, and that he was thus not qualified for induction.  In spite of his reported symptoms, the Veteran was not diagnosed with any disorder or condition of the genitourinary system at any time during service.

In October 2004, the Veteran reported pain in his left testicle and inguinal region.  His 1976 left inguinal hernia was specifically noted, though it was determined on physical evaluation that there was "no evidence of recurrence" of the hernia.  Rather, the Veteran had a "small epididymal cyst" which was "quite tender to palpation."  The cyst was initially treated with antibiotics, but on follow-up later that month, and again in November 2004, pain had not subsided.  The Veteran reported that he had been experiencing symptoms "for a couple of years and . . . had pain intermittently."  It was determined that the cyst was to be surgically excised.  An excision of an epididymal cyst was performed at a private facility later that month, and a Penrose drain placed at the incision site.

On VA examination in February 2010, the Veteran reported that he had been released from active duty in 1976 due to a left inguinal hernia and what the examiner described as hydrocele.  The examiner opined that "left testicular hydrocele" was "a co-morbid condition" with the in-service left inguinal hernia which had been determined to have pre-existed service.  The examiner then concluded that "the current diagnosis of left testicular hydrocele is at least as likely as not aggravated by his time in service," but provided no underlying rationale for the opinion.  The Board notes that at no time during the period on appeal was hydrocele otherwise diagnosed, and thus finds this conclusion to be questionable, and of reduced probative value to the extent that it is inconsistent with multiple other clinical findings of epididymal cysts - not left testicular hydrocele.

Bilateral scrotal sonography in August 2010 showed a "small to moderate left varicocele," but otherwise the testicles were "within normal limits."  In addition, imaging was suggestive of "possible resolving epididymitis."  In September 2010 the Veteran reported that since 1976 he had been seen by multiple urologists, and had undergone surgery on the left testicle twice without benefit.  Pain in the region was continuous and sometimes worse after standing for long periods.  Evaluation indicated a small inclusion cyst of lower tunica, without tenderness, and some scarring in a "convoluted portion" about the left vas deferens.

An ultrasound imaging study in February 2011 showed a "[n]ormal appearance of each testicle with no hydrocele identified on either side."  There was also a "[c]yst or spermatocele in the left epididymal tail" in the same area where the Veteran reported pain on palpation.  This study was compared with new imaging in September 2011, in which the there were multiple spermatoceles along the left epididymis, representing an increase in both number and extend along the length of the epididymis.  In August 2012 surgical exploration of left testicle was performed, with excision of a cyst a left tunics albuginea, and multiple epididymal cysts.

On VA examination in December 2012, the Veteran had a history of chronic left orchalgia, with a small nodule left tunica and pain with palpation.  Pain since the August 2012 cyst excision had improved some, though he was still sore at the incision area.  On physical evaluation the left testicle was mildly full, with a small scar which was mildly tender to palpation.  In February 2013, a new VA examiner reviewed the claims file, and concluded that the epididymal cysts were "less likely than not . . . due to an event or incident in service or caused by or aggravated" by the service-connected residuals of the left inguinal hernia.  In arriving at this conclusion, the examiner noted that "there is no medical correlation or causality between inguinal hernias and development of epididymal cysts."

During his December 2015 hearing, the Veteran testified that a private physician - the same physician who performed the initial epididymal cyst excision in 2004 - had told him that service-connected inguinal hernia and epididymal cysts are "connected because it's kind of like they [are] cousin[s] with each other."  The Veteran may recall having been told the foregoing, however, without a supportive explanation or rational describing the connection between inguinal hernias and epididymal cysts, the Veteran's recollection is of little probative value.  Further reducing its weight, is the fact that it conflicts with the competent medical assertion offered on VA examination in February 2013 indicating that there is no recognized "correlation or causality" between inguinal hernias and epididymal cysts.

In total, the record shows that the Veteran had in-service symptoms referable to the left testicle, which were attributed to an inguinal hernia in 1976.  In 2004 - after only a few years of ongoing testicular symptoms - the Veteran was diagnosed with let epididymal cyst.  There is no admissible evidence, however, that the onset and development of epididymal cysts in 2004 or 2012 was in any way related to service or service-connected inguinal hernia.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A notice letter was sent to the Veteran in October 2009, prior to the initial adjudication of the claim for service connection on appeal.  The notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Veteran's inguinal hernia appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment and private treatment to the extent that it was identified by the Veteran.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in February 2010, November 2012, February 2013, and April 2014, during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


	(CONTINUED ON NEXT PAGE)


ORDER

A higher (compensable) initial evaluation for left inguinal hernia is denied.

Service connection for left epididymal cyst is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


